DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 should depend from Claim 2, not Claim 12.  Appropriate correction is required to avoid 112 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 8 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrell (USPGPub 2006/0043108) in view of Claro (USPN 5,810,783).

Re Claim 1, Burrell discloses a single use pre-filled delivery device (Burrell Figs. 1-3) comprising: a deformable container (12) including a side wall having an inside surface defining a chamber for retaining fluid (Burrell ¶ 0009), a closed proximal end and an open distal end having a passageway (57) therethrough providing fluid communication with said chamber; and 
	However, Burrell does not disclose the distal end including a male luer tip having a passageway therethrough providing fluid communication with said chamber; said male luer tip removably connectable to a female luer connection of a vascular access device. Claro discloses a deformable container (1) (Claro Fig. 7A, 15A) having at its distal end a male luer tip (45) having a passageway therethrough providing fluid communication with said chamber of the deformable container (1); said male luer tip (45) removably connectable to a female luer connection of a vascular access device (Claro Claim 1; Fig. 4A, 15A), the configuration for securely adhering a vascular access device to the deformable container for infusion of fluid from the deformable container to a patient. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have replaced the deformable container [a] great many materials such as toothpaste, caulk, and the like” that are configured to be packaged in squeeze tubes, “which are squeezed from the bottom up”, ¶ 0001, interpreted to include medicaments which can be packaged in squeeze tubes) comprising at its distal end a male luer tip having a passageway therethrough providing fluid communication with said chamber; said male luer tip removably connectable to a female luer connection of a vascular access device, the configuration as disclosed by Claro for securely adhering a vascular access device to the deformable container for infusion of fluid medicament from the deformable container to a patient.’’
	It should be noted that similar devices to that of both Burrell and Claro disclose the use of either pastes or medicaments in collapsible containers (Roberts USPN 5,322,194 at Col. 1 Lines 15-25 and Col. 2 Lines 25-34). One of ordinary skill would recognize, based on the teachings of Roberts, that the collapsible containers of either of Burrell or Claro could be configured to comprise “toothpaste, shampoo, medicine, grease, or other viscous liquid or semi-solid liquid” therein. 

Re Claim 8, Burrell in view of Claro disclose all of the limitations of Claim 1. Burrell fails to disclose wherein the vascular access device is a syringe, extension set, intravenous set, stop cock, tubing, high pressure extension tubing, or needleless connector. Claro discloses wherein the vascular access device is a syringe, extension set, intravenous set, or tubing for infusion of fluid from the deformable container to a patient (Claro Figs. 4A, 7A, 15A). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have 

Re Claim 14, Burrell in view of Claro disclose all of the limitations of Claim1. Burrell does not disclose wherein the deformable container is made of thermoplastic elastomers, polyolefin, polyester or other injection moldable or formable resin. Claro also teaches the deformable container being made from thermoplastic elastomers, polyolefin, polyester or other injection moldable or formable resin (Claro Col. 2 Lines 52-56). Examiner notes that the selection ofa known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have had the deformable container of Burrell in view of Claro to be made from thermoplastic elastomers, polyolefin, polyester or other injection moldable or formable resin as disclosed by Claro wherein the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Re Claim 15, Burrell in view of Claro disclose all of the limitations of Claim 1. Burrell does not disclose wherein a tip cap is releasably connected to the male luer tip. Claro discloses a tip cap (47) releasably connected to the male luer tip (45) (Claro Figs. 7A, 8A, 15B) to protect the contents of the chamber from contamination (Claro Col. 5 Lines 42-44). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have 

Claims 2-7 and 20 are rejected underpre-AlA35 U.S.C. 103(a) as being unpatentable over Burrell (USPGPub 2006/0043108) in view of Claro (USPN 5,810,783) as applied to Claim 1 above, and further in view of Landau et al. (USPN 4,692,157).

Re Claim 2, Burrell in view of Claro disclose all of the limitations of Claim 1. Burrell in view of Claro fail to disclose a locking element disposed on the first portion and the third portion of the clip element. Landau discloses a pre-filled delivery device (10) comprising a clip element (14, 22, 24), the clip element comprising a first portion (14), a second portion (24), and a third portion (22), a locking element (34, 40) disposed on the first portion (14) and the third portion (22) of the clip element (14, 22, 24), the locking element for retaining the clip element in a fixed position relative to a deformable container (12) (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included with the device of Burrell in view of Claro a locking element disposed on the first portion and the third portion of the clip element as disclosed by Landau for retaining the clip element in a fixed position relative to the deformable container.

Re Claim 3, Burrell in view of Claro as applied to Claim 1 above and further in view of Landau disclose all of the limitations of Claim 2. Burrell in view of Claro as applied to Claim 1 above and further in view of Landau fail to explicitly disclose wherein the locking element In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have had the locking element of Burrell in view of Claro as applied to Claim 1 above and further in view of Landau minimize reflux of solution in the passageway where the structure of Burrell in view of Claro as applied to Claim1 above and further in view of Landau is substantially identical to that of the present claims.

Re Claim 4, Burrell in view of Claro as applied to Claim 1 above and further in view of Landau disclose all of the limitations of Claim 2. Burrell in view of Claro fail to disclose wherein the locking element comprises at least one protrusion and at least one corresponding cavity. Landau discloses wherein the locking element (34, 40) comprises at least one protrusion (44) and at least one corresponding cavity (42) (wherein teeth 44 engage protrusions created by teeth 42) (Landau Figs. 1-5), the configuration for retaining the clip element in a fixed position relative to a deformable container (12) (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the locking element of Burrell in view of Claro as applied to Claim1 above and further in view of Landau to comprise at least one protrusion and at least one 

Re Claims 5 and 6, Burrell in view of Claro as applied to Claim 1 above and further in view of Landau disclose all of the limitations of Claim 4. Burrell in view of Claro fail to disclose wherein the at least one protrusion is disposed on the first portion of the clip element and the at least one corresponding cavity is disposed on the third portion of the clip element; or wherein the at least one protrusion is disposed on the third portion of the clip element and the at least one corresponding cavity is disposed on the first portion of the clip element. Landau discloses wherein the at least one protrusion (44) is disposed on the third portion (22) of the clip element (14, 22, 24) and the at least one corresponding cavity (42) is disposed on the first portion (14) of the clip element (14, 22, 24), the configuration for retaining the clip element in a fixed position relative to a deformable container (12) (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36).
	Furthermore, it would have been an obvious matter of design choice to modify Burrell in view of Claro as applied to Claim 1 above and further in view of Landau to have the at least one protrusion disposed on the first portion of the clip element and the at least one corresponding cavity disposed on the third portion of the clip element since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the at least one protrusion disposed on the first portion of the clip element and the at least one corresponding cavity disposed on the third portion of the clip In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the locking element of Burrell in view of Claro as applied to Claim 1 above and further in view of Landau wherein the at least one protrusion is disposed on the first portion of the clip element and the at least one corresponding cavity is disposed on the third portion of the clip element; or wherein the at least one protrusion is disposed on the third portion of the clip element and the at least one corresponding cavity is disposed on the first portion of the clip element, the latter configuration as disclosed by Landau for retaining the clip element in a fixed position relative to a deformable container and the former configuration being obvious as a matter of design choice.

Re Claim 7, Burrell in view of Claro as applied to Claim 1 above and further in view of Landau disclose all of the limitations of Claim 4. Burrell in view of Claro fail to disclose wherein the locking element is arranged to be manually activated by a use rafter the protrusion engages to the at least one corresponding cavity after the fluid has been expelled from the deformable container. Landau discloses wherein the locking element (34, 40) is arranged to be manually activated by a user after the protrusion (44) engages to the at least one corresponding cavity (42) after the fluid has been expelled from the deformable container (12), the configuration for retaining the clip element in a fixed position relative to the deformable container (Landau Figs. 

Re Claim 20, Burrell in view of Claro disclose a method of administering a fluid to a vascular access device comprising the steps of, (a) providing a single use pre-filled delivery device of Claim 2. Burrell further discloses (e) folding the second portion (16) of the clip element (11) over the first portion (19) of the clip element (11) to remove one or more air bubbles from the deformable container (12); and (f) folding the third portion (18) of the clip element (11) over the first portion (19) of the clip element (11) for driving fluid out of said chamber (Burrell ¶ 0009-0010). However, Robe fails to disclose (d) engaging said male luer tip of said deformable container with said female luer tip of said vascular access device; and (g) disengaging said male luer tip of said deformable container from said female luer tip of said vascular access device.
	Claro discloses (d) engaging said male luer tip of said deformable container with said female luer tip of said vascular access device; and (g) disengaging said male luer tip of said deformable container from said female luer tip of said vascular access device, the configuration for securely adhering a vascular access device to the deformable container for infusion of fluid from the deformable container to a patient. Therefore, it would have been obvious to one of 
	Burrell in view of Claro also fails to disclose (f) continue applying force to the first portion and the third portion of the clip element to engage the locking element. Landau discloses the step of continuing applying force to the first portion and the third portion of the clip element to engage the locking element, the configuration for retaining the clip element in a fixed position relative to a deformable container (12) (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the method of Burrell in view of Claro as applied to Claim 1 above and further in view of Landau to comprise the step of (f) continue applying force to the first portion and the third portion of the clip element to engage the locking element, the configuration as disclosed by Landau for retaining the clip element in a fixed position relative to a deformable container.

Claims 9-13 are rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Burrell (USPGPub 2006/0043108) in view of Claro (USPN 5,810,783) as applied to Claim 1 above, and further in view of Cornett (USPN 4,411,656).

Re Claims 9-13: As to Claims 9 and 11-13, Robe in view of Claro teach all of the limitations of Claim 1. However, neither Burrell in view of Claro teach the delivery device further comprising a pre-selected amount of sterile fluid in the chamber wherein the sterile fluid is a flush solution of saline, heparin, water or a combination thereof and the fluid the fluid comprises a medicament or drug. Cornett teaches a compressible delivery device (Cornett Abstract) comprising a pre-selected amount of sterile fluid in the chamber wherein the sterile fluid is a flush solution of saline or water or a medicament wherein such prefilled delivery devices are in widespread use in the medical industry (Cornett Col. 1 Lines 15-30).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the delivery device of Burrell in view of Claro to include a preselected amount of sterile fluid in the chamber wherein the sterile fluid is a flush solution of saline or water or a medicament as taught by Cornett wherein such prefilled delivery devices are in widespread use in the medical industry (Cornett Col. 1 Lines 15-30). As to Claim 10, Burrell in view of Claro do not teach the amount of fluid in the chamber being from 0.5mL to10mL. Cornett teaches prefilled de livery devices of 1O0mL which are useful in inflating Foley catheters, in dispensing lubricating jellies and in dispensing drugs into solutions for intravenous introduction into a patient or by other parenteral methods (Cornett Col. 1 Lines 15-30).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Burrell in view of Claro to include a fluid volume of 10mL as taught by Cornett which are useful in inflating Foley catheters, in dispensing lubricating jellies and in dispensing drugs into solutions for intravenous introduction into a patient or by Perricone v. Medics Pharmaceutical Corp., 11 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Exparte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 10mL substantially overlaps and thus anticipates the claimed range of 0.5mL to 10mL.

Response to Arguments
Applicant’s arguments with respect to Claims 1-15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner concedes that prior art Robe fails to disclose living hinges. Furthermore, Robe could not likely be modified to comprise living hinges. Therefore, examiner now relies upon prior art Burrell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
03/23/2022